DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the radio frequency front end circuit" in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner construes that claim 20 was intended to depend from claim 19 and not claim 15, and thus has been examined in that manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiha US 2015/0002240.
As per claims 1 and 3, Reiha discloses in Fig. 3b a radio frequency filter (e.g. filter 350) comprising:
as per claim 1, two first impedance elements (e.g. capacitors C12b and capacitor C23b) that are connected in series on a path connecting an input terminal (e.g. terminal RFinb) and an output terminal (e.g. terminal RFoutb); a second impedance element (e.g. inductor L13b) that is connected in parallel with a series circuit including the two first impedance elements (Inductor L13b is connected in parallel with a series circuit including capacitors C12b and C23b.); and a parallel-arm resonator (e.g. parallel arm resonator comprising inductor L2b and capacitor C2b) that is connected between a ground and a node between the two first impedance elements on the path connecting the input terminal and the output terminal (The resonator defined above is connected between ground and a node between the capacitors C12b and C23b.), wherein each of the two first impedance elements is one of a capacitor or an inductor (e.g. capacitor), and wherein the second impedance element is the other one of the capacitor or the inductor (e.g. inductor);
as per claim 3, an impedance variable circuit (e.g. variable capacitor C1b) that is connected between the node between the two first impedance elements and the ground in series or in parallel with the parallel-arm resonator (The variable capacitor C1b is connected between the node between capacitors C12b and C23b and ground in parallel with the resonator comprising inductor L2b and capacitor C2b.).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

10.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2006/0145782 in view of Reiha US 2015/0002240.
As per claims 4-5, Liu et al. discloses in Fig. 2a a multiplexer (e.g. diplexer 22) comprising: a plurality of filters including a first filter and a second filter (e.g. band pass filters 24 and 26 respectively), wherein input terminals or output terminals (e.g. left terminals of the filters 24 and 26) of the plurality of filters are connected to a common terminal (e.g. terminal 28). 
However, Liu et al. does not disclose the plurality of filters each including the radio frequency filter according to claim 1.
Reiha discloses a radio frequency filter according to claim 1 (See above description pertaining to claim 1 which has not been repeated for the sake of brevity.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced each of the generic band pass filters of Liu et al. with the specific band pass filter of Reiha as being obvious art substitutions of equivalents. As an obvious consequence of the modification, the combination would have necessarily included: as per claim 4, the plurality of filters each including the radio frequency filter according to claim 1; and as per claim 5, wherein the two first impedance elements provided in the first filter and the two first impedance elements provided in the second filter are capacitors (In the resultant circuit, each of the filters of Liu et al. include the two capacitors connected in series of Reiha.).
11.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chernyakov et al. US 2011/0074521 in view of Liu et al. US 2006/0145782 and Reiha US 2015/0002240.
As per claims 19-20, Chernyakov et al. discloses in Fig. 11 a communication apparatus comprising: an RF signal processing circuit (e.g. transceiver IC1) that processes a radio frequency signal transmitted and received at an antenna element (e.g. antenna ANT); and a radio frequency front end circuit (e.g. front end module FEM) comprising: a multiplexer (e.g. diplexer DP); a switch (e.g. SPDT switch) that is connected directly or indirectly to the multiplexer; and an amplifying circuit (e.g. low noise amplifier LNA) that is connected directly or indirectly to the multiplexer; and the radio frequency front end circuit that transmits the radio frequency signal between the antenna element and the RF signal processing circuit (The front end module FEM transmits the RF signal between antenna ANT and transceivers IC1.).
Chernyakov et al. does not disclose the multiplexer being the multiplexer according to claim 4.
However, the above combination of Liu et al. in view of Reiha pertaining to claim 4 discloses a multiplexer (See above description pertaining to claim 4 which has not been repeated for the sake of brevity.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced the generic diplexer of Chernyakov et al. with the specific diplexer of the combination circuit as being an obvious art substitution of equivalence. As an obvious consequence of the modification, the combination would have necessarily included the multiplexer being the multiplexer according to claim 4.
Allowable Subject Matter
12.	Claims 2 and 6-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either 





/RAKESH B PATEL/Primary Examiner, Art Unit 2843